Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12, directed to an agitator) in the reply filed on 3 February 2021 is acknowledged.

Drawings
The drawings are objected to because: 
Figure 1 numeral 14 and arrow should be pointing towards whole of impeller 60 and not just the shaft 50.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:
Brief Description of the Drawings section: descriptions of figures 6 – 8 mention “isometric views”. These look like direct pictures, please clarify.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language after the preamble of “a shaft for being supported relative to the container” does not make clear what is being supported. Corrections / Clarification is required.
	Claims 2-12 are rejected under 35 U.S.C. 112 (b) for being indefinite since they depend on rejected claim 1 under 35 U.S.C. 112 (b) and do not overcome the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6 – 8, 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kunas et al. (U.S. Patent Publication No. 2005/0239199 A1 hereinafter Kunas).

Regarding Claim 1, Kunas teaches an agitator (figure 3b impeller 340) for being disposed in a container (figure 3b container 302) and rotated to agitate a fluid in the container (abstract, rotation to agitate a fluid in a container [figure 3b container 302] is inherent aspect of a stirred tank bio reactor), 
Figure 3b is silent on the impeller body comprises a single molded article having unitary construction. 
Figure 14b teaches on the impeller body (figure 14b impeller 1440b) comprises a single molded article having unitary construction ([0134] “impeller 1440b can include one or more impeller blades 1445b and an impeller body 1446b … impeller 1440b can be molded as a single piece”).
Figure 3b and Figure 14b are analogous in the field of agitating fluids in stirred bio tank reactors. It would have been obvious to one skilled in the art before the effective filing date to modify the impeller of figure 3b with the impeller body comprises a single molded article having unitary construction of figure 14b in order to reduce complications and therefore cost in manufacturing the whole impeller body and utilize the benefits of the material of construction of synthetic polymers (Kunas [0134]).

Regarding Claim 3, modified Kunas teaches the agitator of claim 1 (figure 14b impeller 1440b), wherein the plurality of blades (figure 14b blades 1445b) includes a pair of opposed blades extending outwardly from the longitudinal axis of the central hub in opposite directions (figure 14b the blades 

Regarding Claim 6, modified Kunas teaches the agitator (figure 14b impeller 1440b) of claim 1, wherein the plurality of blades extend from the hub portion absent the need for welds or fasteners ([0134] single molded piece impeller hub and blades is considered reading on the preceding claim language).
  
Regarding Claim 7, modified Kunas teaches the agitator (figure 14b impeller 1440b) of claim 1, wherein the impeller body (figure 14b impeller body 1446b) is formed as a single piece without the need for subsequent attachment of the plurality of blades to the hub portion ([0134] single molded piece impeller hub and blades is considered reading on the preceding claim language).

Regarding Claim 8, modified Kunas teaches the agitator (figure 14b impeller 1440b) of claim 1, wherein Kunas further teaches the body (figure 14b impeller 1440b) is composed of a synthetic polymer ([0134]).

Regarding Claim 10, Kunas teaches the agitator (figure 14b impeller 1440b) of claim 1, wherein Kunas further teaches the agitator (figure 14b impeller 1440b) is sized for being disposed in a container (figure 3b container 302) having an internal volume in the range of 10 gallons to 100 gallons ([0171] “250 liter capacity reactor system”). 

Regarding Claim 11, Kunas teaches the agitator (figure 14b impeller 1440b) of claim 1, wherein Kunas further teaches the agitator (figure 14b impeller 1440b) is sized for being disposed in a container 

Regarding Claim 12, modified Kunas teaches the agitator (figure 14b impeller 1440b) of claim 1, wherein the plurality of blades (figure 14b blades 1445b) of the impeller body (figure 14b impeller 1440b) are formed in a manner that the blades (figure 14b blades 1445b) are integral with the hub portion (figure 14b impeller body 1446b) at the formation of the blades ([0134] single molded piece impeller hub and blades is considered reading on the preceding claim language).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kunas et al. (U.S. Patent Publication No. 2005/0239199 A1 hereinafter Kunas) in view of Sullivan (U.S. Patent No. 5,727,878 hereinafter Sullivan).

Regarding Claim 2, modified Kunas teaches the agitator of claim 1 (figure 14b impeller 1440b).
Kunas is silent on wherein the hub portion includes an axially extending bottom recess for receiving a support post of a bottom wall of the container.  
Sullivan teaches wherein the hub portion (figure 1 bottom end 24) includes an axially extending bottom recess (figure 1 bottom end 24 has axially extending bottom recess) for receiving a support post of a bottom wall of the container (figure 1 post 16 of end wall 12 of container 10 is to mate with bottom end 24).
Kunas and Sullivan are analogous in the field of single shafted rotating agitators with mixing coming from above operating in containers of liquids. It would have been obvious to one skilled in the art before the effective filing date to modify the hub portion of Kunas with the hub portion includes an axially extending bottom recess for receiving a support post of a bottom wall of the container of Sullivan .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kunas et al. (U.S. Patent Publication No. 2005/0239199 A1 hereinafter Kunas) in view of Sand (U.S. Patent Publication No. 2012/0008455 A1 hereinafter Sand).

Regarding Claim 4, modified Kunas teaches the agitator of claim 1 (figure 14b impeller 1440b), wherein each of the blades (figure 14b blades 1445b) extends along a lateral blade axis outwardly from the hub portion (figure 14b impeller body 1446b) to a distal end (figure 14b blades 1445b extend out from the center hub [body 1446b] laterally towards different ends)
Kunas is silent on wherein each of the blades includes a transversely-extending rib at the respective distal end extending in a direction transverse the lateral blade axis.  
Sand teaches on wherein each of the blades (figure 3 flat face 87) includes a transversely-extending rib (figure 3 lower flanges 80) at the respective distal end (figure 3 lower flanges 80 extend out from flat face 87 at distal end of mixing element 15) extending in a direction transverse the lateral blade axis (figure 3 lower flanges 80 extend down which is a direction transverse to the lateral blade axis).
Kunas and Sand are analogous in the field of single shafted rotating agitators with mixing coming from above operating in containers of liquids. It would have been obvious to one skilled in the art before the effective filing date to modify the blades of Kunas with the blades including a transversely-extending rib at the respective distal end extending in a direction transverse the lateral blade axis of Sand in order to have the mixing element wipe or scrape against the lower corners and/or .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kunas et al. (U.S. Patent Publication No. 2005/0239199 A1 hereinafter Kunas) in view of Dedoes (U.S. Patent No. 3,041,052 hereinafter Dedoes).

Regarding Claim 5, modified Kunas teaches the agitator (figure 14b impeller 1440b) of claim 1, wherein each of the blades (figure 14b blades 1445b) includes an upper longitudinal edge (figure 14b blades 1445b each have an upper longitudinal edge higher along the axial direction than the lower longitudinal edge) opposite a lower longitudinal edge (figure 14b blades 1445b each have a lower longitudinal edge that is lower along the axial direction than the higher longitudinal edge and opposite of it).
Kunas is silent on wherein a laterally - extending rib that extends along the upper longitudinal edge.  
Dedoes teaches on a laterally - extending rib (figures 1 and 2 top edge portions 36 and 41 are considered a reading on the laterally – extending ribs) that extends along the upper longitudinal edge (figures 1 and 2 the ribs [top edge portions 36 and 41] extend laterally along the upper longitudinal edge [the crease at the mating line between top edge portions 36 and 41 and stirrer blades 34 and 35 is considered a reading on upper longitudinal edge]).
Kunas and Dedoes are analogous in the field of single shafted rotating agitators with mixing coming from above operating in containers of liquids. It would have been obvious to one skilled in the art before the effective filing date to modify the upper longitudinal edges of the blades of Kunas with laterally - extending ribs that extends along the upper longitudinal edge of Dedoes in order to direct .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kunas et al. (U.S. Patent Publication No. 2005/0239199 A1 hereinafter Kunas) in view of Jobling (U.S. Patent Publication No. 2017/0232408 A1 hereinafter Jobling).

Regarding Claim 9, modified Kunas teaches the agitator (figure 14b impeller 1440b) of claim 1.
Kunas is silent on wherein the synthetic polymer includes nylon.
Jobling teaches the [impeller body is constructed of] synthetic polymer including nylon ([0021] “the components of mixing tool 301 are fabricated from a heavy nylon”).
Kunas and Jobling are analogous in the field of single shafted rotating agitators with mixing coming from above operating in containers of liquids. It would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the impeller body of Kunas with the impeller body is constructed of synthetic polymer including nylon of Jobling in order to afford the characteristics of flexibility and durability (Jobling [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774